Order entered October 20, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00796-CV

 PARTNERS PERSONNEL MANAGEMENT SERVICES, LLC, XIMENA
VARELA, DENISE SOTO, ESMERALDA CABRERA MENDOZA, DENISE
         GUTIERREZ, AND TAMMY MUNOZ, Appellants

                                       V.

                       STAFF FORCE, INC., Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-08857

                                    ORDER

      Before the Court is appellants’ October 18, 2021 unopposed motion to

extend the time to file their brief on the merits. We GRANT the motion and extend

the time to November 17, 2021.


                                            /s/   CRAIG SMITH
                                                  JUSTICE